Citation Nr: 0307057	
Decision Date: 04/11/03    Archive Date: 04/14/03

DOCKET NO.  98-04 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for back disability, to 
include arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.N. Romero, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1966 to 
June 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky.

The veteran appeared at a hearing before a hearing officer at 
the RO in December 1997.  A transcript of the hearing is of 
record.  The veteran had also been scheduled for a video 
conference hearing in October 1998, but prior to the 
scheduled date of the hearing, he withdrew his request for a 
Board hearing.

In a decision dated in January 1999, the Board denied 
entitlement to service connection for a back disability and 
other disabilities.  The veteran appealed to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
joint motion for remand and for a stay of proceedings, the 
parties noted that the veteran did not wish to pursue the 
issues of entitlement to service connection for bilateral 
knee disability and pelvic disability and moved the Court to 
consider those issues withdrawn.  In an order dated in 
February 2000, the Court vacated that part of the Board's 
decision that denied service connection for back disability, 
to include arthritis, and remanded the matter to the Board.  
The Court dismissed the appeal as to the remaining issues.

When the veteran's case was before the Board in January 2001, 
it was remanded for additional RO action.  It was returned to 
the Board in March 2003 for further appellate action.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's claim has been 
obtained.

2.  Chronic back disability was not present in service or 
manifested within one year of the veteran's discharge from 
service, and the veteran's current back disability is not 
etiologically related to his military service.


CONCLUSION OF LAW

Back disability was not incurred in or aggravated by active 
service, and the incurrence or aggravation of arthritis of 
the back during active service may not be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000.

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), were published at 66 Fed. Reg. 45,620, 45,630-
32 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002)).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the issue on appeal.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claim was most recently considered by the RO.  
The record reflects that through the statement of the case 
and supplements thereto, various letters from the RO to the 
veteran, and the Board's January 2001 remand, the veteran has 
been informed of the requirements for the benefit sought on 
appeal, the evidence and information needed to substantiate 
the claim, the information required of the veteran to enable 
the RO to obtain evidence on his behalf, the assistance that 
VA would render in obtaining evidence on the veteran's 
behalf, the evidence that the veteran should submit if he did 
not desire VA's assistance in obtaining such evidence and the 
evidence that the RO has obtained.  Therefore, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record also reflects that all available service medical 
records have been associated with the claims folder.  The 
veteran's post-service VA and private treatment records are 
likewise of record.  In October 1996 and more recently in 
April 2002, the veteran underwent a VA orthopedic 
examination, and copies of the examination reports have been 
associated with the claims folder.  Neither the veteran nor 
his representative has identified any other evidence or 
information, which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

II.  Analysis.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a veteran served for at least 90 days during a period 
of war, and arthritis is manifested to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The veteran has contended, including at his personal hearing 
at the RO in December 1997, that his current back disability 
is directly related to a 1968 back injury he incurred in 
service, when a large tree fell on him.

Service medical records note that the veteran sustained a 
contusion to both thighs in February 1968 when a small tree 
fell across a dozer blade striking the veteran on the chest 
and thighs.  Service medical records document no complaint, 
abnormal finding or diagnosis pertaining to the veteran's 
back.  The report of the veteran's separation examination in 
May 1968 indicates that his back was found to be normal on 
clinical evaluation.

In October 1996 the veteran underwent a VA examination, which 
was conducted by a registered nurse practitioner.  During the 
examination, the veteran reported that his lower back and 
pelvis were bruised when the tree fell in service.  He 
complained of muscle spasms of his back and lower extremities 
since the injury.  The diagnoses were history of injury to 
the lumbosacral spine; degenerative arthritis, mild; and 
lumbosacral strain with intermittent muscle spasm."  X-rays 
of the lumbosacral spine showed mild degenerative changes at 
L1-2.

In May 1997, the veteran submitted lay statements from family 
members indicating that while on leave in 1968 they noted 
that the veteran had bruises on his back, and he was 
complaining of back pain.

During a personal hearing in December 1997 the veteran stated 
he suffered a badly bruised chest, pelvis, and legs from the 
tree.  He testified that the tree pushed him down and pinned 
him into the seat of the dozer.  

VA treatment records dated from August 1996 to February 1998 
reflect that the veteran's diagnoses included chronic low 
back pain.  A magnetic resonance imaging report from February 
1998 notes a mild disc bulge at L4-5.

Private treatment records from Dr. Lee Durham were 
subsequently submitted to the RO and note the veteran's first 
office visit was in December 1997.  At that time, the veteran 
reported a history of chronic low back pain following an 
accident in the military where a tree fell on him.  The 
impression was chronic lumbosacral pain, post injury, of 
questionable etiology.  An X-ray of the veteran's lumbar 
spine taken in December 1997 revealed small anterior 
osteophytes at L1-2 and T12-L1.  A subsequent statement from 
Dr. Durham noted that the veteran had a long history of 
chronic low back pain following an incident in military in 
1968 when he was trapped with a tree in a dozer.  In a March 
1998 statement submitted in support of the veteran's claim, 
Dr. Durham stated that the veteran has a severe back problem 
that dated back to 1968 when he was trapped in a dozer by at 
tree.

A statement from Dr. Gary McAllister indicates that the 
impressions following his orthopedic evaluation of the 
veteran in June 1998 were disc herniation at L5-S1 on the 
right with impingement on the S1 nerve root and degenerative 
disc disease at L1-2, L4-5 and L5-S1, more severe at L1-2.  

In April 2002 the veteran underwent a VA orthopedic 
examination which was conducted in conjunction with a review 
of his claims folder.  The report of this examination and an 
addendum prepared by the examiner indicates that during the 
examination, the veteran again reported that a tree had 
fallen on him during service.  He reported that he required 
extrication by a piece of equipment and was trapped under the 
tree for more than an hour.  He stated that he continued to 
have problems with his back and legs after this incident.  X-
ray studies of the veteran's lumbar spine revealed mild 
degenerative changes.  An MRI revealed a mild disc bulge at 
L4-5 and asymmetric disc bulge with osteophyte formation at 
L5-S1, displacing the S1 nerve root posteriorly.  

The assessment was low back pain with abnormal paraspinal 
muscle tone, decreased range of motion, and degenerative disc 
disease with S1 nerve root displacement.  In the examiner's 
medical opinion, the veteran's pain and dysfunction were 
caused by degenerative disc disease and that the degenerative 
disc disease was not caused by any in-service injury from a 
tree falling on him.  The examiner noted that the in-service 
injury happened in such a way that the veteran's spine was 
actually stabilized by the seat of the tractor as he was 
pushed back by the tree.  In the examiner's opinion, it was 
unlikely that this mechanism of injury would cause disc 
injury without also injuring structures which were closer to 
the tree, such as the abdominal wall skin, muscles, bowel, 
etc.  The examiner noted that the usual mechanism of injury 
of both disc and boney spine is forceful flexion which the 
veteran did not allege to have occurred in this accident.  In 
this regard, the examiner also noted the veteran had worked 
in heavy labor as a carpenter, and this occupation could be 
expected to involve lifting and carrying heavy loads of 
building materials.  The examiner further noted that although 
complaints of back pain dating to the event were documented 
as far back as 1996, at the time of the in-service accident 
there were three visits for care in three months; back pain 
was not mentioned as a complaint at any of these visits while 
the veteran was still in the military.  According to the 
examiner, other evidence of the veteran's imperfect memory of 
his in-service injury included his history provided at an 
urgent care visit in which he related the history that the 
tree broke his femurs, which did not comport his service 
medical records.  Consequently, it was the examiner's opinion 
that the veteran's degenerative disc disease was not caused 
by the trauma of the fallen tree. 

In evaluating the above evidence, the Board notes that the 
statements provided by the veteran in support of his claim 
and those recorded in medical records prepared after the 
filing of his claim which relate to the circumstances of the 
service incident in which the tree fell on him and the 
symptoms that he experienced at that time are all based on 
his recollection of events that occurred more than 25 years 
earlier.  Similarly, the statements of the veteran's 
relatives are based upon their recollection of events that 
occurred more than 25 years earlier.  Moreover, although the 
veteran may believe that his current back disability is 
etiologically related to service, as a lay person, he is not 
competent to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 
492, 494 (1992).

The service medical records prepared contemporaneous to the 
incident in question include no reference to any back injury.  
In fact, the service medical records are devoid of any 
evidence of a back disability and there is no post-service 
medical evidence of a back disability until almost 30 years 
following the veteran's discharge from service.  

The medical evidence of a nexus between the veteran's current 
back disability and his military service is limited to the 
March 1998 statement of Dr. Durham indicating that the 
veteran's back disability dates back to the 1968 incident in 
which a tree fell on him.  However, Dr. Durham did not 
provide the supporting rationale or the basis for his 
opinion.  It is apparently based upon history provided by the 
veteran almost 30 years following his discharge from service.  
Significantly, in his December 1997 record, Dr. Durham stated 
that the etiology of the veteran's back disability was 
questionable.  Thus, the Board has found the nexus evidence 
provided by Dr. Durham to be of limited probative value.

The Board has found the reports prepared by the VA physician 
who examined the veteran in April 2002 VA to be the most 
probative evidence of whether the veteran's current back 
disability is etiologically related to service.  The 
examiner's reports reflect that her opinion is based upon a 
review of the veteran's pertinent medical history, as 
reflected in his hearing testimony, the service medical 
records and other pertinent evidence of record.  In addition, 
the examiner provided persuasive reasoning for her opinion, 
which the Board has found to be consistent with the evidence 
of record.

In light of the above, the Board must conclude that service 
connection is not warranted for the veteran's back 
disability.  In reaching this decision, the Board has 
determined that application of the evidentiary equipoise rule 
is not required in this case because the preponderance of the 
evidence is against the claim.  


ORDER

Entitlement to service connection for back disability, to 
include arthritis, is denied.




		
	Shane A. Durkin
      Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

